

116 HR 8715 IH: Pandemic Planning and Response For Schools Act of 2020
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8715IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Payne (for himself, Ms. Jackson Lee, Mr. Mfume, Mr. Hastings, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Health and Human Services and the Secretary of Education to make public a plan for the continuation of education during a public health emergency.1.Short titleThis Act may be cited as the Pandemic Planning and Response For Schools Act of 2020. 2.Plan for continuation of education during public health emergencyNot later than 30 days after the date on which the Secretary of Health and Human Services determines, pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d), that a public health emergency exists, such Secretary, in consultation with the Secretary of Education, shall provide to the Congress, the States, and the public a clear and concise plan containing guidance on—(1)best practices for keeping students and faculty safe during the public health emergency;(2)best practices for keeping schools functioning to the maximum extent possible, consistent with public health requirements and recommendations; and(3)establishing priorities for cohorts of students who, consistent with public health requirements and recommendations, should receive—(A)an education program based entirely on online delivery of instruction;(B)an education program which occurs under direct instructor supervision at a school or other location away from home; and(C)a hybrid or blended learning program, which occurs under direct instructor supervision at a school or other location away from home and, at least in part, through online delivery of instruction.